Duvall, J.
(a). The court are of opinion, and so direct the jury, that under all the circumstances of this case, if they find the facts above stated to be true, they may and ought to presume that a patent regularly issued to James Thompson for the tract of land called Thompson’s Choice. The plaintiff excepted,
Verdict and judgment for the defendant. The plaintiff appealed to the Court of Appeals, where the judgment of the General Court was affirmed, at November term 1803, the opinions expressed in both of the hills of exceptions having been concurred in.

\(a) Done, J. concurring. Chase, Ch. J. owing to indisposition did uot attend.